Citation Nr: 1637343	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for patellofemoral pain syndrome, right knee, rated as noncompensably disabling from November 22, 2010, to May 24, 2016, and as 10 percent disabling thereafter.

2.  Entitlement to a higher initial disability rating for patellofemoral pain syndrome, left knee, rated as noncompensably disabling from November 22, 2010, to May 24, 2016, and as 10 percent disabling thereafter.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served honorably on active duty from September 1999 to September 2003.  He had additional service from September 2003 to February 2004, from which he was discharged under other than honorable conditions.  His character of discharge for his second period of service has been determined to be a bar to his receipt of VA benefits stemming from that period of service, other than health care under Chapter 17 or Title 38, United States Code.  See 38 C.F.R. § 3.12 (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, wherein the RO, among other things, denied service connection for a low back disability and granted service connection for patellofemoral pain syndrome of the left and right knees and assigned initial noncompensable (zero percent) evaluations, effective November 22, 2010.  The Veteran disagreed with the denial of service connection and with the assigned evaluations and appealed to the Board.

The increased rating claims were most recently before the Board in April 2016, at which time they were remanded for further development.  Also remanded in April 2016 was the claim for service connection for a low back disability.  After additional development was undertaken, the Appeals Management Center (AMC) issued a June 2016 rating decision increasing the Veteran's left and right knee disability ratings to 10 percent each, effective from May 24, 2016.  Although increased ratings were awarded, because less than the maximum scheduler rating available was awarded and because the increases were not awarded for the entirety of the claims period, the left and right knee increased rating claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In its June 2016 rating decision, the AMC also granted service connection for lumbosacral strain and assigned a 10 percent rating, effective from November 22, 2010.  The Veteran was notified of the decision and of his appellate rights.  To date, 

it does not appear that the Veteran has disagreed with any aspect of the AMC's June 2016 decision granting service connection for lumbosacral strain, to include the rating assigned or effective date of that award.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of the award).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the instant matter was most recently before the Board in April 2016.  At that time, the Board remanded the Veteran's increased rating claims for the Veteran to be scheduled for a VA examination to determine that current severity of his bilateral knee patellofemoral pain syndrome.  A VA examination was conducted in May 2016.  Upon review of the report of that examination, the Board finds that it is inadequate to rely upon in this case.

Specifically, the Board cannot discern from the report of the May 2016 VA examination whether the Veteran's knee joints were "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  38 C.F.R. § 4.59 (2015); see Correia v. McDonald, 28 Vet. App. 158, 168 (2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Further, although the examiner indicated evidence of pain with weight bearing, the examiner did not indicate whether the Veteran's pain contributed to additional range of motion loss.  The examiner also indicated objective evidence of pain with motion, but made no specific finding as to the degree of range-of-motion lost due to pain on use.  Thus, it is unclear from the examination at what point the Veteran experienced painful motion.  The United States Court of Appeals for Veterans Claims (Court) has found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  Accordingly, the increased rating claims must be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current severity of his service-connected knee disabilities, 

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all relevant VA treatment records dated since May 2016 are associated with the Veteran's claims folder.

2.  Schedule the Veteran for an examination in connection with his claims for increased ratings for his service-connected knee disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary tests and studies, to include imagining studies, should be conducted and the reports of any such tests or studies should be included in the claims folder.

The examiner should be asked to provide a complete assessment of the severity of the Veteran's knee disabilities.  The examiner should comment on any arthritis documented by x-ray findings and its relationship to service-connected disability.  The examiner should also describe any lateral instability or 

recurrent subluxation as nonexistent, "slight," "moderate," or "severe."  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should report the ranges of motion for the left and right knee.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the Veteran's left and/or right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  In readjudicating the Veteran's increased rating claims, the AOJ should also consider the potential applicability of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the AOJ; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

